Citation Nr: 1641689	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-34 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and an anxiety disorder. 

2.  Entitlement to service connection for a respiratory disorder, to include asthma, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a gastrointestinal disorder, claimed as chronic diarrhea, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 (West 2014).

6.  Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1993, including service in the Southwest Asia theatre of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.

In February 2015, the Board reopened the issues of service connection for an acquired psychiatric disorder, a respiratory disorder, a bilateral knee disorder and chronic headaches and remanded those issues on the merits as well as the issues of service connection for chronic diarrhea and eligibility for service connection for psychosis/mental illness for treatment purposes for further development.  The case has now been returned for appellate review.  

As a final preliminary matter, the Board notes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.  

The issue of entitlement to service connection for chronic headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD and an anxiety disorder, is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  The Veteran's respiratory symptoms, bilateral knee symptoms and chronic diarrhea have been attributed to known clinical diagnoses. 

3.  A respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include service in the Southwest Asia theatre of operations.  

4.  A bilateral knee disorder, to include rheumatoid arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include service in the Southwest Asia theatre of operations.  

5.  A gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include service in the Southwest Asia theatre of operations.  

6.  The Veteran did not have an active psychosis that developed during or within two years of separation from active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 

2.  The criteria for service connection for a respiratory disorder, to include asthma and COPD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  The criteria for service connection for a bilateral knee disorder, to include rheumatoid arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

4.  The criteria for service connection for a gastrointestinal disorder, to include chronic diarrhea and GERD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

5.  The criteria for service connection for psychosis/mental illness for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A.  § 1702 have not been met.  38 U.S.C.A. §  1702  (West 2014); 38 C.F.R. §§ 3.12 , 3.384 (2015).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In the instant case, while service treatment records have been obtained, there appears to be some indication that the Veteran's discharge examination is missing.  The Veteran cannot recall whether he had such an examination or not.  Nevertheless, there is a heightened obligation for VA to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where records are presumed to have been destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Requests for additional service department records and evidence from the Veteran to assist in reconstruction of the records have been made, but were unsuccessful.  The RO outlined its attempts to obtain these records in a September 2011 Formal Finding of Unavailability of Service Treatment Records.  Moreover, in a September 2011 letter, the Veteran was informed that all attempts to obtain his service treatment records had been exhausted and again requested that he submit any service treatment records in his possession.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  

Moreover, the Board notes that the Veteran has not been afforded an examination in connection with his claim for an acquired psychiatric disorder; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Specifically, the Veteran's service treatment records are silent as to complaints, findings, or diagnoses of psychiatric disorders.  Moreover, the Veteran has not provided any information concerning in-service stressors, incidents, diseases or injuries with respect to any current psychiatric disorder.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.  

In its February 2015 decision, the Board found that additional action was required to obtain VA treatment records from the Indianapolis, Indiana VA Medical Center (VAMC) from January 1993 to July 1998.  The AOJ was directed to contact the records custodian to obtain such records.  Such request was made and in May 2015, the Indianapolis VAMC responded that no such records were available.  As such, it would appear that any further attempts to obtain such records would be futile at this point.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Issues

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

In the alternative, the Veteran's has also asserted that his disorders were due to an undiagnosed illness or other qualifying, chronic disability, pursuant to 38 U.S.C.A. § 1117.  Service records show that the Veteran had service in the Southwest Asia theatre of operations and, in turn, is considered a Persian Gulf War veteran pursuant to 38 C.F.R.  § 3.317.  Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R.  § 3.317(a)(1) (VA has issued an interim final rule extending this date to December 31, 2021).  

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome (IBS)) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B). 

Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain;(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Acquired Psychiatric Disorder

The Veteran is seeking service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  The Veteran has generally claimed that his PTSD is related to personal trauma and that he has been treated for such since his discharge from service, but has not provided any further details.  

The Board observes that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  (The Board notes that VA updated references in its regulations to the Fifth Edition of the DSM (DSM-V).  However, the changes do not apply to claims that were certified for appeal to the Board on or before August 4, 2014.  See 80 Fed. Reg. 14,308  (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was originally certified to the Board prior to August 2014, the amendments are not applicable.)

Further, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Initially, the Board notes that although the Veteran served in the Southwest Asia theatre of operations, he has denied that his PTSD is related to combat or a "fear of hostile military or terrorist activity."  In turn, the amended regulations are not for application.  Rather, the Veteran has generally claimed that his PTSD is due to personal trauma.  Thus, his unsupported assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 Vet.App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

VA's regulation concerning the evidence necessary to establish the occurrence of a stressor in claims for service connection for PTSD provides the following guidance:  If a post-traumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  

In a February 2011 letter, which complied with the notice provisions of 38 C.F.R. § 3.304(f), the Veteran was asked for further details concerning his in-service stressor,  The letter also advised that he could submit evidence of behavior change(s) and other alternative forms of evidence to substantiate his claim.  38 C.F.R. § 3.304(f) (5); Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992); 38 C.F.R. § 3.159(e).  Nevertheless, the Veteran has not submitted any further details concerning the claimed in-service personal trauma.  

Service treatment and personnel records are silent with respect to any incidents of military trauma.  Such records are also silent with respect to any symptoms, treatment or diagnosis of an acquired psychiatric disorder.

In August 2006, the Veteran filed an initial claim seeking service connection for PTSD and an anxiety disorder.  In support of his claim, the Veteran reported that his PTSD began in 1992.  He did not provide any indication as to when his anxiety disorder began; nor did he provide any additional statements or evidence in support of his claim. 

Post-service VA outpatient treatment records dated from October 1998 showed that the Veteran had repeatedly reported having problems with anxiety since the 1990s.  Specifically, in September 1999, the Veteran reported a history of treatment for anxiety and depression and had been prescribed medication for his symptoms by VA for the past four years.  The records showed that he has been variously diagnosed with generalized anxiety disorder, adjustment disorder with mixed anxiety and depression, panic disorder with agoraphobia, and PTSD.  However, an August 2006 clinical record and follow up records showed that the Veteran's PTSD was noted to be due to childhood trauma due to an abusive father.  The Veteran expressly denied any long term affects from his combat service.    

In February 2011, the Veteran informed VA that his PTSD was related to personal trauma, as opposed to combat, and that he received treatment for PTSD at the VA Medical Center (VAMC) in Indianapolis, Indiana, when he was discharged from service.  Nevertheless, as discussed above, in response to requests for such records, the VAMC has responded no such records exist.  Again, the Veteran has not provided any further details of his personal trauma.  In August 2011, the RO issued a formal finding on a lack of information to verify stressors.  The RO reported that the Veteran had not provided any details, service treatment and personal records were silent with respect to an in-service stressor and VA treatment records also did not have enough stressor information.  

Initially, the Board recognizes that there has been some indication that the Veteran may have PTSD related to childhood incidents that occurred prior to his active duty.  Nevertheless, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In the instant case, no chronic psychiatric disability was documented at enlistment.  In this regard, the Veteran's October 1988 enlistment examination showed that the Veteran was clinically evaluated as psychiatrically normal.  Moreover, no chronic disability was noted at any point during service.  In this case, VA clinical records indicating that PTSD is related to childhood with no further information are not sufficient to rise to the level of clear and unmistakable evidence.  As such, the Veteran is presumed to have been sound in condition with respect to any chronic psychiatric disability prior to his active duty.  In turn, the primary question is whether the Veteran's current psychiatric disability had its onset in service, or is otherwise related to an injury or incident in service.  

Based on the medical evidence of record, the Board must find that service connection for another acquired psychiatric disorder, to include PTSD and anxiety disorder, is not warranted.  Given the lack of any corroborated in-service stressor, service connection for PTSD must be denied.  Importantly, there is simply no competent medical or lay evidence describing any incident, disease or injury in service with respect to the Veteran's current psychiatric disorder.  Moreover, service treatment records are silent with respect to any findings of an acquired psychiatric disorder.  

Significantly, the first post-service evidence of a psychiatric disorder are VA clinical records dated in October 1998, approximately five years after the Veteran's discharge from service.  In September 1999, the Veteran reported a history of anxiety for four to five years, which would have been after his discharge from service.  Although the Veteran has reported experiencing continuing psychiatric symptoms since service, his assertions are outweighed by the clinical records, which show that symptoms began after service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Significantly, his diagnosed  psychological disorders are not one of those diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection and a medical nexus is required.  See Walker, supra.

The Board has considered the Veteran's lay statements that his psychiatric disorder, including his PTSD and anxiety disorder, is related to his military service, but finds that, as a lay person, he is not competent to render an etiological opinion.  In this regard, the question of etiology of a mental disorder involves a medical subject concerning an internal psychological process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.)

Based on the above analysis, the Board finds that service connection is not warranted for an acquired psychiatric disorder, to include PTSD and anxiety disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Respiratory Disorder

The Veteran is seeking service connection for a respiratory disorder.  He has asserted that this current respiratory disorder is due to his service in the Southwest Asia theatre of operations. 

Service treatment records showed that the Veteran complained of trouble breathing in November 1991.  The Veteran reported a history of allergies and asthma during childhood.  A chest x-ray was normal and lungs were clear with no rales.  The impression was allergic rhinitis and questionable allergic asthma.  In September, the Veteran again reported trouble breathing.  He reported that the inhaler he received made his heart race.  The assessment was probably allergies.  He again was seen in November 1992 for a cough, generalized aches and congestion.  The assessment was bronchitis with bronchospasm.   In March 1993, the Veteran again reported trouble breathing due to pain in back.  However, lungs were clear.  It was noted that the Veteran smoked one pack of cigarettes per day.  The assessment was upper respiratory infection, sinusitis.  Nevertheless, although the records document trouble breathing on occasion, they are silent with respect to any findings of a chronic respiratory disability.  

Again, in August 2006, the Veteran filed a formal claim seeking entitlement to service connection for asthma.  He reported that his asthma began in 1991.  

VA outpatient treatment records include an October 2002 chest x-ray that showed no acute cardiopulmonary disease and findings consistent with previous granulomatous disease.  The records documented that the Veteran continued to smoke and at that time smoked a half pack per day.  The records also document a past medical history of asthma.  In March 2006, the Veteran was diagnosed with acute bronchitis.  A September 2011 record showed an assessment of possible chronic obstructive pulmonary disorder (COPD).  Follow up clinical records continue to show diagnoses of COPD and asthma, unspecified.  Records also document that the Veteran was a long time smoker.  

The Veteran was afforded a VA examination in September 2011.  The Veteran reported that he thought he was given inhalers for shortness of breath while on active duty.  The Veteran also stated that his breathing problems began in service and have continued since that time.  It was again noted that he had smoked for approximately 26 years.  The examiner also noted that the Veteran stated he had never been diagnosed with asthma, but was told he had COPD.  After examining the Veteran and reviewing the record, the VA examiner stated that the Veteran was not found to have Southwest Asia chronic multi-system illnesses, noting that his diseases have a clear and specific etiology and diagnosis. 

In October 2011, the same VA examiner further opined that the Veteran's COPD was less likely than not caused by or a result of environmental hazards in Desert Storm, noting that there were no specific complaints or treatment of pulmonary symptoms during service. 

However, as the examiner did not address relevant service treatment records, the Board previously found the examination with opinion to be inadequate and remanded for another VA examination.

On remand, the Veteran was afforded a VA examination in July 2015.  The electronic record was reviewed.  The examiner diagnosed COPD with cough.  The Veteran reported no significant problems with his lungs at this time.  He had quit smoking when diagnosed with COPD and the cough for the most part went away.  The examiner observed that records support that COPD was diagnosed in 2011 with records of 2003 supporting chronic smoker cough.  The Veteran used an intermittent inhaler to treat his respiratory condition.  A contemporaneous x-ray showed no acute cardiopulmonary disease.  

The examiner found that the Veteran's claimed respiratory disorder was at least as likely as not attributed to a known clinical diagnosis and did not represent a medically unexplained chronic multi-symptoms illness.  He rationalized that the Veteran had been diagnosed with early COPD.  He reported that he quit smoking and felt much better.  The examiner observed that the Veteran's conditions were common in the population at large.  He also opined that the Veteran's COPD was less likely than not related to his service, to include his service in Southwest Asia.  The examiner rationalized that the Veteran had a chronic smoking history per records.  The diagnosis of COPD was made based on chronic smoking per records.  The examiner concluded that COPD was commonly known to develop in smokers.  

Although the examiner did not specifically address the in-service incidents of breathing trouble, the VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, the examiner clearly found that the Veteran's current disability was due to his long time smoking.  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the medical evidence shows that Veteran's respiratory symptoms have been attributed to a known clinical diagnosis; therefore, service connection for any such disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

As in the instant case, the Board observes that for claims filed after June 9, 1998, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103 ; 38 C.F.R. § 3.300.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  These provisions do not prohibit service connection if: (1) the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) the disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).  

Based on the evidence of record, the Board finds that service connection for a respiratory disorder, including COPD, is not warranted.  While service treatment records do document complaints trouble breathing, they are silent with respect to any findings of a chronic disability.  Importantly, while asthma in childhood was noted, no definitive diagnosis of asthma was made in the service treatment records.   Further, there is no competent medical evidence linking any current respiratory disorder, including COPD, to service.  The highly probative July 2015 VA examination with opinion clearly found that Veteran's current respiratory disorder was not related to the Veteran's service, to include his service in the Gulf War, and offered a detailed rationale for this opinion.  There is no competent medical evidence of record to refute this opinion.  

In this regard, the VA examiner clearly attributed the Veteran's current respiratory disorder to tobacco use.  The evidence clearly shows that the Veteran had a long history, i.e., 26  plus years, of smoking cigarettes, to include during his time in service.  Again, the Board further notes that a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Here, as there is no other evidence that his current lung disorder is otherwise related to service and the competent VA medical opinion has attributed the Veteran's COPD to tobacco use, service connection for such disorder is precluded by law.  38 C.F.R. § 3.300 (1).

The Veteran may believe that his current respiratory problems are related to his active service in the Southwest Asia theatre of operations.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case and his statements are outweighed by the VA examination with opinion.  Moreover, even if the Veteran experienced chronic respiratory symptoms since service, as noted above, he cannot be compensated for a disability caused by tobacco use even when the use occurred during active service.  

The Board is bound by the laws enacted by Congress, and in the present case, there is simply no legal basis to award entitlement to service connection for a respiratory disorder as due to tobacco use in service.  Accordingly, as the Veteran's disability has been attributed to tobacco use, the claim for entitlement to service connection must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, to include asthma and COPD.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Bilateral Knee Disorder

The Veteran is also seeking service connection for a bilateral knee disorder.  He claims that his current disorder is due to his service in the Southwest Asia theatre of operations.  

Service treatment records are silent with respect to any complaints, findings or diagnosis pertaining to a bilateral knee disorder.  

Again, in August 2006, the Veteran filed an initial claim seeking service connection for bilateral knee arthritis.  He asserted that his bilateral knee arthritis began in 2001, which was eight years after his discharge from active service.  

Post-service VA treatment records show that in July 2006, the Veteran complained of pain in his bilateral knees that had persisted for four years; however, March 2007 x-rays of his knees were normal. 

At the September 2011 VA examination, the VA examiner noted that the Veteran reported the onset of bilateral knee arthritis in 2004 or 2005.  The Veteran denied any specific trauma, but stated that he was told some years ago by a private physician that he had arthritis in the knees.  After examining the Veteran and reviewing the record, the VA examiner stated that the Veteran was not found to have Southwest Asia chronic multi-system illnesses, noting that his diseases have a clear and specific etiology and diagnosis.  

Again, the Board found that the September 2011 VA examination was inadequate as it did not address the Veteran's assertions of joint pain during and since service.  As such, the case was remanded for another VA examination.  

The July 2015 VA examiner again found the Veteran's bilateral knee pain was attributed to a known clinical diagnosis and did not represent a medically unexplained chronic multisymptom illness.  The Veteran reported that he has been diagnosed with rheumatoid arthritis (RA) by his physicians.  Knees are one of the common joints affected by RA.  Rheumatology records of 2003 show that the Veteran worked a construction job where he was frequently on his knees.  The examiner noted that the Veteran's conditions were common in the population at large.  The examiner continued that it was less likely than not that the Veteran's knees were related to the Veteran's service, to include his service in Southwest Asia.  The examiner rationalized that the Veteran reported being diagnosed with RA, which was a common condition in the normal population.  Further, knee problems were common in RA.  Moreover, there were no chronic or recurrent knee problems found in the service treatment records.  

The VA examiner considered the Veteran's claims file and medical history in the report.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.

Initially, the medical evidence shows that Veteran's knee symptoms have been attributed to a known clinical diagnosis; therefore, service connection for any such disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

Based on the evidence of record, the Board finds that service connection for a bilateral knee disorder, including rheumatoid arthritis, is not warranted.  Service treatment records are silent with respect to any findings, complaints or diagnoses pertaining to the knees.  Further, there is no competent medical evidence linking any current knee disorders, including RA, to service.  The highly probative July 2015 VA examination with opinion clearly found that any current knee disorder, including RA, was not related to the Veteran's service, to include his service in the Gulf War.  There is no competent medical evidence of record to refute this opinion.  

The Veteran may believe that his current knee problems are related to his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Moreover, as there is no evidence of arthritis within one year of the Veteran's discharge, the service incurrence of such may not be presumed.  Nevertheless, the Veteran is still competent to report continuity of symptomatology.  See Walker, cited above.  On this point, the Board finds it significant that the first post service medical evidence of any knee disorder, including RA, is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  However, in this case, the Board finds that the Veteran's statements of pertinent symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, the first post service medical evidence of knee complaints is many years after service.  In this regard, when he first sought treatment at the VA in 2006, he indicated that his knee pain had begun 4 or 5 years prior, which would have been 8 or 9 years after his discharge from service.  Again, it would be reasonable to assume that the Veteran would have reported continuing symptoms since service  during the course of seeking treatment if that had been the case.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In fact, the first indication that the Veteran had a knee disorder, including RA, related to service was when he filed his initial claim in August 2006, approximately 13 years after his discharge from service.  Importantly, at that time, he reported the onset of his symptoms to be 2001, which would have been 8 years after his discharge from service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology.  As such, his statements are outweighed by the more probative VA examination with opinion.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder, to include rheumatoid arthritis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Gastrointestinal Disorder

The Veteran is also seeking service connection for gastrointestinal disorder, claimed as chronic diarrhea.  Again, the Veteran has asserted that his gastrointestinal disorder is due to his service in the Southwest Asia theatre of operations.  

Service treatment records document one incident of nausea with diarrhea in September 1990.  The impression was viral syndrome.  The remaining clinical records are silent with respect to any complaints, findings or diagnoses pertaining to gastrointestinal disorders.

The Veteran filed a claim seeking service connection for chronic diarrhea in February 2011.  At the September 2011 VA examination, the Veteran reported that he developed episodes of diarrhea during Desert Storm, but he had never been treated while on active duty.  He currently had diarrhea every morning.  The examiner also incorrectly noted that the Veteran did not have treatment for diarrhea while on active duty.  After examining the Veteran and reviewing the record, the VA examiner stated that the Veteran was not found to have Southwest Asia chronic multi-system illnesses, noting that his diseases have a clear and specific etiology and diagnosis. The examiner further noted that there was no medical evidence in the service or post-service records to support a claim of chronic diarrhea. 

In October 2011, the same VA examiner opined that the Veteran's complaints of diarrhea were less likely than not caused by or a result of environmental hazards in Desert Storm, noting that there were no specific complaints or treatment of gastrointestinal symptoms during service.  

The Board found the September 2011 VA opinion was inadequate because the examiner did not adequately consider the competent lay evidence of chronic diarrhea during and since service.  Moreover, the Board found that the October 2011 opinion was inadequate because it was based on inaccurate facts.  Indeed, service treatment records show that the Veteran complained of diarrhea in September 1990. 

In November 2012, the VA examiner noted that, while the Veteran was treated for acute diarrhea of viral etiology in September 1990, it is less likely than not that his current episodes of diarrhea are related to, aggravated by, or a result of the diarrhea he experience during service that occurred greater than 20 years ago.  The Board previously found that this opinion was adequate with respect to whether the Veteran's diarrhea is directly related to service, but did not address whether any such diarrhea is representative of an undiagnosed illness or a medically unexplained chronic multisymptom illness.

Again, the Veteran was afforded a VA examination in July 2015.  The electronic record was reviewed.  The examiner diagnosed GERD and found that his gastrointestinal symptoms had been attributed to a known clinical diagnosis and did not represent a medically unexplained chronic multisymptom illness.  The Veteran reported that his diarrhea had quit.  As such, the examiner noted that the Veteran's diarrhea had resolved.  

The November 2012 and July 2015 VA examiners considered the Veteran's claims file and medical history in the reports.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the VA examiners' opinions.

Initially, the medical evidence shows that Veteran's gastrointestinal symptoms have been attributed to numerous known clinical diagnoses; therefore, service connection for any such disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not permitted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Board must consider if service connection may be granted on a direct basis.

Based on the evidence of record, the Board finds that service connection for a gastrointestinal disorder, including GERD, is not warranted.  While service treatment records do document one complaint of diarrhea, as observed by the November 2012 VA examiner, the Veteran was treated for acute diarrhea of viral etiology in September 1990, and it was less likely than not that his current episodes of diarrhea are related to, aggravated by, or a result of the diarrhea he experience during service.  Importantly, there is no competent medical evidence linking any current gastrointestinal disorders, including GERD, to service.  

The Veteran may believe that his current gastrointestinal problems are related to his active service.  However, again, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While the file lacks competent evidence relating any current gastrointestinal  disorder to active service, the Board notes that although the Veteran's diagnosed disorders are not one of the diseases enumerated under 38 C.F.R. § 3.309 for purposes of establish service connection, the Veteran is still competent to continuity of symptomatology.  See Walker, cited above.  On this point, the Board finds it significant that the first post service medical evidence of any gastrointestinal disorder, including GERD, is many years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  In this regard, a lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  

The Board acknowledges that the absence of contemporaneous medical evidence does not in itself preclude a grant of service connection.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Indeed, the Veteran's own statements that his lay-observable symptomatology has been continuous can overcome an absence of medical evidence showing such continuity.  Nevertheless, in this case, the Board finds that the Veteran's statements of pertinent symptomatology since service to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Importantly, the first post service medical evidence of any GERD or any other gastrointestinal disorder is many years after service.  Again, it would be reasonable to assume that the Veteran would have reported a history of symptoms during the course of seeking treatment if that had been the case.   Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In fact, the first indication that the Veteran had a gastrointestinal disorder, including GERD, related to service was when he filed his current claim in February 2011, approximately 18 years after his discharge from service.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, in turn, have no probative value.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology.  As such, his statements are outweighed by the more probative VA examinations with opinions.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for service connection for a gastrointestinal disorder, including GERD and chronic diarrhea.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


III.  Service Connection for Psychosis for Treatment Purposes

Under 38 U.S.C.A. § 1702(a), any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702 (West 2014).

The Board finds that the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  Under 38 C.F.R. § 3.384, the term psychosis is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service treatment records and post service treatment records show that Veteran has not been diagnosed with a psychosis as defined by VA regulations.  To the extent that the Veteran contends that he does suffer from such a psychosis, the Board affords far greater weight to the findings of medical professionals, none of whom have diagnosed the Veteran with a psychosis.

In conclusion, the Veteran does not have a current psychosis and there is no evidence that the Veteran developed psychosis within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied.  

Service connection a respiratory disorder, to include asthma and COPD, is denied.

Service connection for a bilateral knee disorder, to include rheumatoid arthritis, is denied.  

Service connection for a gastrointestinal disorder, to include GERD and chronic diarrhea, is denied.  

Service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran also seeks service connection for chronic headaches.  The Board previously remanded this issue to obtain a VA examinations with etiological opinion.  The July 2015 VA examiner determined that the Veteran's chronic headaches were secondary to his nonservice-connected neck condition and noted that the Veteran had been involved in a motor vehicle accident after service in June 2014.  However, in proffering this opinion, the examiner failed to address relevant service treatment records as specifically directed by the Board.  In this regard, an April 1990 record showed complaints of headaches.  Further, in June 1990, the Veteran reported headache and neck pain.  The impression was headaches, status post minor head trauma.  Moreover, in October 1990, the Veteran suffered from a neck muscle strain.  Importantly, the VA examiner also failed to address the fact that the Veteran reported the onset of his headaches and the clinical records document headaches much earlier than the June 2014 accident.  

Given the above, the Board finds that this opinion is inadequate as the examiner did not appear to consider all of the relevant evidence or, in light of such, provide sufficient rationale for the opinion.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that an additional examination by another examiner is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  VBMS currently has record dated from July 2015.  In light of the need to remand for a VA examination, the AOJ should obtain VA treatment records from July 2015 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from July 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination with a different examiner, if possible, in order to determine the nature and etiology of any currently diagnosed chronic headache disability.  All indicated tests and studies should be undertaken.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

After examining the Veteran and taking a thorough medical history, the appropriate examiner should offer an opinion as to whether it is at least as likely as not that any headache disability is related to the Veteran's military service, to include environmental and chemical exposures during his service in the Southwest Asia theatre of operations. 

A detailed rationale for all opinions expressed should be provided.  In offering these opinions, the examiner must consider the full record, to include the April 1990, June 1990 and October 1990 service treatment records that document head/neck complaints, the post service treatment records, and the Veteran's lay statements regarding the incurrence of symptoms in service and continuity of symptomatology.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remanded claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, if otherwise in order, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


